         Case 5:18-cr-00227-SLP Document 67 Filed 03/05/19 Page 1 of 6



             IN THE UNITED STATES DISTRICT COURT FOR THE

                      WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                     )
                                              )
                     Plaintiff,               )
                                              )
              -vs-                            )          No. CR-18-227-SLP
                                              )
JOSEPH MALDONADO-PASSAGE,                     )
  a/k/a Joseph Allen Maldonado,               )
  a/k/a Joseph Allen Schreibvogel,            )
  a/k/a “Joe Exotic,”                         )
                                              )
                     Defendant.               )


                     GOVERNMENT’S PROPOSED VOIR DIRE

       In order to ensure the selection of a fair and impartial jury which will follow the

Court’s instructions, the government respectfully requests that, in addition to the Court’s

standard questions, the Court ask the attached questions during voir dire.

                                          Respectfully submitted,

                                          ROBERT J. TROESTER
                                          First Assistant United States Attorney

                                          s/ Charles W. Brown
                                          Assistant U.S. Attorney
                                          Bar Number: 20168
                                          210 Park Avenue, Suite 400
                                          Oklahoma City, Oklahoma 73102
                                          (405) 553-8700 (Office)
                                          (405) 553-8888 (Fax)
                                          charles.brown4@usdoj.gov
         Case 5:18-cr-00227-SLP Document 67 Filed 03/05/19 Page 2 of 6



                             CERTIFICATE OF SERVICE

        I certify that on March 5, 2019, I electronically filed this motion with the clerk of
court for the U.S. District Court, Western District of Oklahoma, using the electronic case
filing system of the court.

                                           s/ Charles W. Brown
                                           Charles W. Brown
                                           Assistant United States Attorney
      Case 5:18-cr-00227-SLP Document 67 Filed 03/05/19 Page 3 of 6




1. Are you familiar with, or do you have any experience with, the Lacey Act, the
   Endangered Species Act, or any other animal-protection laws? If so:

   a. Please describe.

   b. Would your familiarity with those laws affect your ability to be a fair and
      impartial juror in this case?

2. Do you object to, or disagree with, the government’s enforcement of animal and
   wildlife protection laws, regulations, or international treaties -- such as the Lacey
   Act or the Endangered Species Act -- which prohibit or regulate certain sales or
   trades and other transactions with animals?

3. Do you believe that it is a waste of government resources to enforce wildlife
   protection laws like this?

4. Do you believe that wildlife, including tigers, should not be regulated by law
   and/or that people should be free to transact in any manner they wish and do
   whatever they want to with the wildlife?

5. Do you believe that wildlife conservation laws are too strict?

6. Do you believe that wildlife conservation laws are too lenient?

7. Have you, or any close friend or relative, ever been negatively affected in any way
   by government laws and regulations pertaining to the protection of endangered or
   threatened species of wildlife?

8. Have you, or any close friend or relative, ever applied for or obtained a permit
   from the United States Fish and Wildlife Service? If so:

   a. Please describe.

   b. Would this in any way affect your ability to be a fair and impartial juror in this
      case?

9. Have you, or any close friend or relative, worked in any animal-related field, or
   engaged in any hobby involving animals? If so:

   a. Please describe.
      Case 5:18-cr-00227-SLP Document 67 Filed 03/05/19 Page 4 of 6




   b. Would your knowledge of, or association with, that business or hobby affect in
      any way your ability to sit as a fair and impartial juror in this case?

10. Is there any reason why you might be biased or prejudiced against the government
    or the defendant because of the nature of the charges in this case?

11. Is there anything about the charges in this case that makes you unwilling or
    reluctant to serve as a juror?

12. Have you, or any of your close friends or relatives, ever been the subject of a
    legal action or prosecution for a wildlife-related offense, or fined for a violation
    of wildlife laws? This would include a hunting or fishing violation. If so:

   a. What was the nature of the action and the disposition of the matter?

   b. Do you think the disposition was fair and proper?

   c. Would that experience in any way affect your ability to be a fair and impartial
      juror in this case?

13. This case was investigated primarily by the United States Fish and Wildlife
    Service and the Federal Bureau of Investigation. Have you, or any of your close
    friends or relatives, ever had any dealings with these agencies or any other
    government agencies that enforce animal and wildlife protection and conservation
    laws, such as the Oklahoma Department of Wildlife Conservation? If so:

       a. Under what circumstances?

       b. Did this experience leave you with negative feelings about law enforcement
          or about wildlife protection or conservation laws?

14. The circumstances surrounding this case may have been reported in the media.
    Have you seen, read, or heard anything about this case prior to coming to court?

       a. If so, will you be able to put aside what you have seen, read, or heard and
          render a verdict based solely upon the evidence introduced in court?

       b. Would the media reports you have seen, read, or heard in any way affect
          your ability to be a fair and impartial juror in this case?

15. This case might receive media attention during the trial. Will you be able to
    follow the Court’s instruction that you are not to watch television, go on the
     Case 5:18-cr-00227-SLP Document 67 Filed 03/05/19 Page 5 of 6



    internet, read newspapers, magazines, or any other form of print media, and/or
    listen to or watch any media coverage regarding this case and that the only
    evidence you are permitted to consider is that which is presented in court?

16. You will hear evidence that the defendant was running for political office during
    the time period addressed in the superseding indictment. Do any of you have any
    knowledge of the defendant’s involvement with politics? Do any of you have any
    animosity toward the defendant based on his involvement with politics, which
    you think would affect your ability to render an impartial verdict in this case?

17. Are any of you familiar with the Greater Wynnewood Exotic Animal Park, later
    known as the Garold Wayne Zoo, an exotic animal park in Wynnewood,
    Oklahoma?

18. Have you, or any close friend or relative ever visited the exotic animal park in
    Wynnewood, Oklahoma?

19. Evidence may be direct or circumstantial. Direct evidence is direct proof of a
    fact, such as testimony by a witness about what the witness personally saw or
    heard or did. Circumstantial evidence is indirect evidence that is proof of one or
    more facts from which you can find another fact. Either direct or circumstantial
    evidence can be the basis of a criminal conviction if the prosecution meets their
    burden of proof. Will you be able to rely on circumstantial evidence and base
    your conviction upon it if the prosecution meets their burden of proof?

20. The defendant is on trial for his actions as alleged in the superseding indictment.
    No other person is on trial in this case. Can you decide this case based upon the
    evidence offered and not allow your verdict to be affected by any evidence about
    any other person mentioned during the course of the trial or by your opinions
    about any of those other persons’ actions?

    To put it another way, can you promise the Court and counsel that you will not
    permit opinions you might have from the testimony and evidence you will hear as
    to what other persons did or did not do to alter or affect your verdict as to the
    actions and conduct of the defendant himself?

21. Do any of you have a hearing loss, vision problem, or any other physical
    disability which would make it difficult to observe evidence, or to sit through a
    trial of up to two weeks?
     Case 5:18-cr-00227-SLP Document 67 Filed 03/05/19 Page 6 of 6



22. Does anyone have any other matter which you feel should be called to the Court’s
    attention which may have some bearing on your qualifications as a juror or which
    you feel might prevent you from rendering a fair and impartial verdict based
    solely upon the evidence and upon my instructions as to the law?
